Citation Nr: 1741458	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-04 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for renal cell carcinoma, to include as due to herbicide agent exposure or contaminated water exposure at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Pennsylvania Office of the Deputy Adjutant General for Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1966 to May 1968, to include service in the Republic of Vietnam.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO denied the Veteran's service connection claim for renal cell carcinoma.  Jurisdiction was subsequently transferred to the RO in Philadelphia, Pennsylvania. 

This case has since been remanded from the Board twice.  The first remand in February 2015 was for a VA examination, and the second remand in June 2016 requested an addendum opinion to comment on the professional medical literature in the record.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in May 2013.  A transcript of the hearing is in the claims file.

Regrettably, additional development is necessary and the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary because, in his July 2016 addendum opinion, the VA examiner failed to follow the Board's remand instructions.  Remand by the Board is required where there was not substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In the remand instructions, the Board requested the VA examiner to "comment on significance of findings in Journal of Urology."  In the addendum opinion, the VA examiner failed to discuss the document or its significance as requested by the Board.

Moreover, remand is also necessary because the Veteran has raised a new theory of presumptive entitlement related to exposure to contaminants in the water supply at Camp Lejeune.  
      
Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the claimant in the development of a claim.  38 C.F.R. § 3.159(c).  In Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), the Court of Appeals for the Federal Circuit elaborated on this duty, stating the VA has a duty to liberally read the claims and consider all relevant substantive theories of entitlement.  

Here, the Veteran has raised the theory that he qualifies for presumptive service connection under 38 C.F.R. § 3.307(a)(7) based on exposure to contaminants in the water supply at Camp Lejeune.  His kidney cancer is a presumptive disability listed within the regulation.  38 C.F.R. § 3.309(f).  In order to be eligible for the presumption, a Veteran must have no less than 30 days (consecutive or nonconsecutive) service at Camp Lejeune between August 1, 1953, and December 31, 1987).  His service treatment records from April 1967 and 1968 reference him being stationed at Camp Lejeune.  However, no service personnel records are in his claims file and further development is necessary to determine whether he served at Camp Lejeune for at least 30 days.  38 C.F.R. § 3.307(a)(7)(iii). 

On Remand, the AOJ should request the Veteran's service personnel records and determining his length of service at Camp Lejeune as required by 38 C.F.R. § 3.307(a)(7)(iii). 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim for service connection based on contaminated water exposure at Camp Lejeune.

2. Contact the appropriate records repository and request (1) all service personnel records, to include any service at Camp Lejeune, and (2) forward all available service personnel records for incorporation into the claims file.  All attempts to obtain personnel records should be associated with the claims file.  If necessary, a memorandum of unavailability should be completed.

3. After any service personnel records are received, the AOJ should obtain an addendum opinion from the same VA examiner who conducted the April 2015 VA examination in connection with the renal cell carcinoma claim, if possible.  If the VA examiner is not available, obtain an addendum opinion from another qualified examiner for the purpose of determine the likely etiology of renal cell carcinoma.  The claims folder (including access to the electronic files) should be made available to the reviewing examiner.

In rendering the opinion, the examiner should comment on the significance of the findings in the Journal of Urology cited by Dr. M.A.B.; specifically, that there is a possible correlation between renal cell carcinoma and Agent Orange exposure. 

4. Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy sent to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

